Plaintiffs below, who were lessors, commenced an action to set aside an oil and gas lease executed by them to defendant, Southwestern Oil Company, upon the grounds of alleged failure by the lessee to perform the covenants of the lease. The facts in this case are similar in all essential particulars to the facts in No. 9362. Southwestern Oil Co. v. McDaniel,71 Okla. 142, 175 P. 920, just decided, and, was orally argued and submitted in connection therewith upon an agreement that the opinion in that case should control herein.
Upon the authority of that decision, the judgment herein is reversed, and the cause remanded, with directions to render judgment for defendant.
All the Justices concur, except TURNER, J., who concurs in the conclusion.